                             Case 7:19-cr-00785-KMK Document 27 Filed 09/17/20 Page 1 ot 1
                             Case 7:19-cr-00785-KMK Document 28 Filed 09/18/20 Page 1 of 1
                             r,o,
                             ~
                                  f   •J
                                  l   I ,




                                            LAW OFFICES OF JAMES R. DEVITA, PLLC
                                                                 81 MAIN STREET, SUITE 504
                                                             WHITE PLAINS, NEW YORK 10601-1719
                                                                         (914) 328-5000
                                                                       FAX (914) 946-5906
                                                              E-Mail: jdevita@jamesrdevitalaw.com


                                                                    September 17, 2020


              BYECF
              Honorable Kenneth M . Karas
              United States District Judge
              The Hon. Charles L. Brieant Jr.
              Federal Building and United States Courthouse
              300 Quarropas St.
              White Plains, NY 10601-4150

                                                   Re: United States v. Jahquan Crump, 19 Cr. 785 (KMK)

               Dear Judge Karas:

                      I am writing to request that I be relieved as counsel to defendant Jahquan Crump in this
              matter and that new counsel be assigned under the Criminal Justice Act. I have decided to retire
              from the practice oflaw as of December 31 , 2020. As I mentioned in my August 31 , 2020 letter
              to the Court requesting an adjournment of the September 9, 2020 status conference, I only
              recently received the voluminous discovery in this case I have barely even begun to review it. It
              appears highly unlikely that this case will be completed by December 31 , 2020, and I believe it is
              in Mr. Crump' s best interest to have new counsel assigned at this time rather than in January so
              that he and his new attorney have time to work together, develop the attorney client relationship,
              review the discovery and determine the appropriate approach to the case.

  fn
  , UJ I '
             ~
             Uo
                 ·v ,J
                    rye.._ i ~
                                      )
                                  {< \f\,
                                            d                 )
                                                0. <; (\U'l'a,t
                                                                    Respectfully submitted,

 ir          th, Gv7 . ~ CC\t•                      crco~ni         s/:James 'R. 1JeVita

(sir; ~c>chc;V'\             -fu R5$VM. (             r(irtJ,/,1.,\_1ames R. DeVita
               cc:         Matthew Andrews, Esq., Assistant United States Attorney (by ECF)
{'ri,,   DQ\J1i,                  -tlt ~ft\J~J --rktil(t
<Jf --iG.        ((>.(-(   r,
                           ~'1~

                                   kl~ W<Jjl oV\ -f\1,7
( lse, .                                   \a orJ1~ I •
